Corrected: 4/17/06

United States Court of Appeals for the Federal Circuit


                                     01-5011, -5012



      ANAHEIM GARDENS, B-L ASSOCIATES, CEDAR GARDENS ASSOCIATES,
 C-W ASSOCIATES, DENISE A. KELLENBECK (doing business as VICTORIAN ARMS
     APARTMENTS), EARL W. KELLENBECK, FLORIN MEADOWS I, LTD., FLORIN
       MEADOWS II, LTD., FRANCES T. WARD, GLENVIEW GARDENS LIMITED
   PARTNERSHIP, HILLVIEW TOWNHOUSES LIMITED, HILLVIEW TOWNHOUSES
   LIMITED NO. 1, INDIAN HEAD MANOR LIMITED PARTNERSHIP I, J.D.V. WARD,
       JAMES W.Y. WONG, JEWEL LAKE VILLA II, JOSEPH BIAFORA and STEFI
        BIAFORA, METRO WEST LIMITED, MILLWOOD ASSOCIATES LIMITED
 PARTNERSHIP, NAPA PARK APARTMENTS LIMITED PARTNERSHIP, NORMAN M.
   KRONICK and LOUIS DULIEN (doing business as HALAWA VIEW APARTMENTS),
       ONTARIO TOWNHOUSES LIMITED PARTNERSHIP, PETER H.Y. HSI and
      PRISCILLA L.F. HSI (doing business as GENERAL PARTNERS OF WAIPAHU
 TOWER), ROCK CREEK TERRACE LIMITED PARTNERSHIP, SIERRA VISTA ONE,
 SILVERLAKE VILLAGE, THE PALOMAR APARTMENTS, THETFORD PROPERTIES
III, LIMITED PARTNERSHIP, THETFORD PROPERTIES IV, LIMITED PARTNERSHIP,
         WASHINGTON PLAZA PARTNERS, LTD., 185-225 PARKHILL CORP.,
            620 SU CASA POR CORTEZ, 825 SAN TOMAS APARTMENTS,
           3740 SILVERLAKE VILLAGE, and 5324 FOOTHILL APARTMENTS,

                                                             Plaintiffs-Appellants,

                                              v.

                                   UNITED STATES,

                                                             Defendant-Appellee.


               -----------------------------------------------------------------




ALGONQUIN HEIGHTS ASSOCIATES, L.P., BRANDY HILL COMPANY, BROOKSIDE
 MANOR ASSOCIATES LIMITED PARTNERSHIP, BUCKMAN GARDENS LIMITED
 PARTNERSHIP, CHAUNCY HOUSE COMPANY, CROMWELL COURT COMPANY,
  COUNTRY TOWNE APARTMENTS PARTNERSHIP, DOLLY ANN APARTMENTS
    LIMITED PARTNERSHIP, EMORY GROVE LIMITED PARTNERSHIP, FIRST
   LANDMARK ASSOCIATES LIMITED PARTNERSHIP, FOREST GLEN LIMITED
  DIVIDEND HOUSING ASSOCIATION, FORT HEATH ASSOCIATES, GARRISON
     FOREST ASSOCIATES, GLENARDEN LIMITED PARTNERSHIP, JODANI
ASSOCIATES, L.P., KIMBERLY ASSOCIATES, KING’S GRANT COMPANY, LEADER
           HOUSE ASSOCIATES AND LEADER HOUSING CO., INC.,
 NEW AMSTERDAM ASSOCIATES AND NEW AMSTERDAM HOUSES, INC., PINE
  CREST COMPANY, RIVERSIDE VILLAGE COMPANY, SUBURBIA ASSOCIATES
      LIMITED PARTNERSHIP, SUEHAR ASSOCIATES, L.P., TOWER WEST
      ASSOCIATES, L.P. AND TOWER WEST, INC., and TOWN & COUNTRY
                     APARTMENTS AND TOWNHOUSES,

                                                    Plaintiffs-Appellants,

                                          v.

                                 UNITED STATES,

                                                    Defendant-Appellee.



       Harry J. Kelly, Nixon Peabody LLP, of Washington, DC, argued for plaintiffs-
appellants. Of counsel was Charles L. Edson.

       David Harrington, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-
appellee. With him on the brief were Peter D. Keisler, Assistant Attorney General,
David M. Cohen, Director, and Brian M. Simkin, Assistant Director.

Appealed from: United States Court of Federal Claims

Judge Robert H. Hodges, Jr.